PER CURIAM.
In these two eases against the same defendant we find no error. Accordingly, they are affirmed. In each case he was driving a truek load of unlabeled beer of unlawful alcoholic content. In the first case he was stopped by a state trooper for high speeding, and the trooper, on looking into his open truck, discovered the barrels.
In the second case the defendant drove a truck which was recognized as having been at a beer drop. He stopped at the eells.r entrance of a building which had the appearance of an old-time saloon and went around to its rear door. As he moved away he was whistled to to stop, and on inquiry admitted he had on board the twenty unlabeled barrels of beer found therein.
In neither case was there any coneert of action or understanding by the state and federal officers, and no unlawful search or seizure was shown.